--------------------------------------------------------------------------------

Exhibit 10.1
ASSUMPTION OF CONVERTIBLE NOTES
AND DEBT AGREEMENT




THIS ASSUMPTION OF CONVERTIBLE NOTES AND DEBT AGREEMENT (the "Agreement") is
entered into as of this ___ day of May, 2013, to be effective as of June 1,
2010, by and between GDT Tek, Inc., a corporation organized under the laws of
the State of Florida (the “Company”) and Seamless Corporation, a privately held
corporation organized under the laws of the State of Nevada (“Seamless”).




RECITALS:


WHEREAS in November 2009, the Company merged with a subsidiary of Seamless
pursuant to which Seamless survived the subsidiary's merger with the Company
and, thus, Seamless became a wholly owned subsidiary of the Company;


WHEREAS in accordance with the merger, the Company incurred substantial amount
of debt to use as working capital to develop the assets of Seamless, which
assets of Seamless are the S-Gen Mini Computer and corresponding patents and the
Peer 2 Peer software and corresponding patents (collectively, the "Seamless
Assets");


WHEREAS the debt is evidenced by the following convertible notes (collectively,
the "Convertible Notes"):


 
Loan Number
 
Loan Amount
   
Principal Owed
   
Interest Owed to
June 30, 2010
   
Interest Owed to June 30, 2011
   
Total Due per Loan
                                 
09-LF-101-1
    150,000       75,000       6,250       6,250       87,500  
09-LF-101-2
    309,760       309,760       23,060       23,060       355,880  
09-LF-101-3
    64,000       64,000       4,604       4,604       73,208  
09-LF-101-4
    150,000       150,000       11,167       11,167       172,334  
09-LF-101-5
    90,000       90,000       5,700       5,700       101,400  
09-LF-101-6
    60,000       60,000       3,350       3,350       66,700                    
                       
Total
            748,760       54,131       54,131       857,022  



WHEREAS on June 24, 2010, the Company entered into an agreement to sell all of
the Company’s subsidiaries, including Seamless in consideration for the issuance
of shares of common stock of the Company;


WHEREAS subsequent to the sale of Seamless, the Company retained the Convertible
Note, which Convertible Notes were reflected on the Company's audited financial
statements for fiscal years ended December 31, 2010, 2011 and 2012;


 
 

--------------------------------------------------------------------------------

 




WHEREAS approximately June 1, 2020, both the Company and Seamless had agreed hat
Seamless would assume the Debt; and the Board of Directors of the Company has
determined that it is in the best interests of the Company and its shareholders
to have Seamless assume the debt and transfer all associated liability from the
Company to Seamless (the "Assumption of Debt");


WHEREAS the Company and Seamless wish to set forth their agreement relating to
the Assumption of Debt and this Agreement;


WHEREAS the Board of Directors of the Company have approved the execution of
this Agreement;


NOW, THEREFORE, in consideration of the aforesaid recitals and mutual promises
contained herein, the receipt and sufficiency of which is hereby acknowledged,
the parties agree as follows:




AGREEMENT




1.           Seamless agrees to assume the Debt and hereby cancel the
Convertible Notes and re-issue the Convertible Notes in the name of Seamless as
debtor


2.           Seamless agrees that the Company shall restate its financial
statements for fiscal years ended December 31, 2010, December 31, 2011 and
December 31, 2012 to reflect that the Convertible Notes have been assumed by
Seamless effective June 1, 2010. .
3.           Seamless represents and acknowledges that the execution and
delivery by Seamless of this Agreement is within the power of Seamless, has been
duly authorized by all necessary corporate action on behalf of Seamless and does
not: (i) require the consent of any other person or party; (ii) contravene or
conflict with any provision of applicable law or the certificate of
incorporation or other corporate agreement of Seamless; or (iii) contravene or
conflict with or result in a default under any other instrument or contract to
which Seamless is a party.


4.  This Agreement shall be deemed effective as of June 1, 2010 and shall be
binding upon and insure to the benefit of the parties hereto and their
respective successors.






 
 

--------------------------------------------------------------------------------

 








5. The Company and Seamless shall agree to release each other and forever
discharge any and all claims, manner of actions, whether at law or in equity
suits, judgments, debts, liens, liabilities, demands, damages, losses, sums of
money, expenses or disputes, known or unknown, fixed or contingent, which it now
has or may have hereafter, directly or indirectly, individually or in any
capacity against each other, their successors and assigns, as well as its
present or former owners, directors, officers, stockholders, employees, agents,
heirs, by reason of any act, omission, matter, cause, or thing whatsoever, from
the beginning of time to, and including the date of the execution of this
Agreement, relating to the aforesaid Assumption of Debt and this Agreement.



 
GDT Tek, Inc.
         
Date: May __, 2013 
By:
/s/        Name         President/Chief Executive Officer                     
Seamless Corporation
          Date: May __, 2013 By:  /s/        President  








                                                                                  
 
 
 
 

--------------------------------------------------------------------------------


 
 